ORDER

PER CURIAM.
AND NOW, this 3rd day of August, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether an order prohibiting the assessment of penalties against the Workers’ Compensation Security Fund for its failure to pay reasonable and necessary medical expenses incurred by the claimant violated the humanitarian purposes of the Workers’ Compensation Act?
(2) Whether an employer may be assessed a penalty for its failure to pay reasonable and necessary medical expenses incurred by the claimant where the penalties imposed resulted from the conduct of the Workers’ Compensation Security Fund?